Case 1:20-cv-05055-RRM-SMG Document 1-2 Filed 10/21/20 Page 1 of 10 PageID #: 7




                         EXHIBIT A
Case 1:20-cv-05055-RRM-SMG Document 1-2 Filed 10/21/20 Page 2 of 10 PageID #: 8
Case 1:20-cv-05055-RRM-SMG Document 1-2 Filed 10/21/20 Page 3 of 10 PageID #: 9
Case 1:20-cv-05055-RRM-SMG Document 1-2 Filed 10/21/20 Page 4 of 10 PageID #: 10
Case 1:20-cv-05055-RRM-SMG Document 1-2 Filed 10/21/20 Page 5 of 10 PageID #: 11
Case 1:20-cv-05055-RRM-SMG Document 1-2 Filed 10/21/20 Page 6 of 10 PageID #: 12
Case 1:20-cv-05055-RRM-SMG Document 1-2 Filed 10/21/20 Page 7 of 10 PageID #: 13
Case 1:20-cv-05055-RRM-SMG Document 1-2 Filed 10/21/20 Page 8 of 10 PageID #: 14
Case 1:20-cv-05055-RRM-SMG Document 1-2 Filed 10/21/20 Page 9 of 10 PageID #: 15
FILED: QUEENS COUNTY CLERK 06/18/2020 12:49 PM                                                                                                                                               INDEX NO. 715864/2020
NYSCEF DOC. NO. 2                                             Case 1:20-cv-05055-RRM-SMG Document 1-2 Filed 10/21/20 Page 10 of 10 PageID #: 16                                        RECEIVED NYSCEF: 06/18/2020

                                                                                                                                                                        PRESORTED

                                                                                                                                                                  FIRST     C
                                                                                                                                     Requested
                    Box      80206                                                                                    Service
       PO                                                                          Address
                                  75380-2068                                                                                                                              PAID
        Dallas,
                             TX                                                                                                                        .

                                                                                                                                                                                  FROM
                                                                                                                                                                     MAILED
                                                                                                                                                                                       75260
                                                                                                                                                                    ZIP
                                                                                                                                                                          CODE
                                                                                                                                                                                 NO.        1440
                                                                                                                                                                   PERMIT


                                                                            Notice                         No.

                                                                             °°¹¹²°t9
                                                                                                                                                  @H

                      M682
                                                                         Status                         Code

                                                                     NSS1453XFT
              IMPORTANT                          NOTICE



    URGENT


                                                                                                                 **********AUTO**MIXED                     AADC   750
                                                          1021               POST-N                                                                                 T4      PO


                                                                                    Davidov                                              .


                                                          Arsen
                                                                                       80th                  Dr
                                                          17623
                                                                                                 NY              11432-1456
                                                          Jamaica



                                                           l||gililnglillllII'llI"'Illlllllll"IliI'lllilgI•|||giggul•|||
